Citation Nr: 9909277	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for conversion 
reaction, manifested by headaches, currently rated as 50 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
neuritis, first and second division, fifth cranial nerve, due 
to shell fragment wound and retained metallic foreign body at 
the intercranial floor of the right middle fossa, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and two of his daughters

ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1942 to June 
1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) has recently held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet.App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are present 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.



FINDING OF FACT

The appellant's service-connected conversion reaction is 
currently manifested by nervousness, anxiety, and severe 
headaches lasting somewhere from a few minutes to many hours, 
which are aggravated by noise, including whistling and 
running water.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for conversion reaction manifested by severe headaches are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 8100-9424 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from March 1942 to June 
1945.  While on a paratrooper mission over Holland in 
September 1944, he was shot down behind enemy lines, 
sustaining a flak wound to the right side of his head, in 
front of his ear, which knocked him unconscious.  The Dutch 
Underground recovered the appellant and hid him for 38 days, 
eventually returning him to the Allies.  The appellant was 
hospitalized and returned to duty in October 1944, but 
complained of severe headaches, head pressure, and 
nervousness.  Shrapnel apparently could not be removed from 
the cranium because of the possibility of destroying the 
appellant's right eye vision and the appellant complained of 
worsening headaches since the injury.  The appellant was 
discharged from service due to (1) "psychoneurosis, hysteria 
conversion, severe" and (2) shell fragment wound and 
retained metallic foreign body at the intercranial floor of 
the right middle fossa.  It was noted that there had been no 
relief from headache pain with drugs or medication.

Immediately post service the appellant returned to work for 
Caterpillar Tractor Works, but quit after 3 weeks.  He then 
worked for the Pabst Brewing Company for 1 month, before he 
again quit.  He then worked in a garage for 1 year, but quit 
and began working for Hiram Walker Distilleries, putting 
empty bottles on the line.

By a rating decision dated September 1947, service connection 
was established for psychoneurosis, mixed type, at the 50 
percent disability level and neuritis (due to shell fragment 
wound and retained metallic foreign body at the intercranial 
floor of the right middle fossa) at the 30 percent disability 
level.  The rating for neuritis was later reduced.

In January 1997, the appellant requested an increased rating 
for service-connected conversion reaction disorder manifested 
by headaches, and neuritis.

In September 1997, a VA psychiatric examination was 
conducted.  The appellant, age 78, reported psychiatric 
treatment at the Jackson VA Mental Hygiene Clinic since 
roughly 1979.  He described himself as "nervous all the 
time.  I shake when I'm nervous."  He denied any noticeable 
increase in heartbeat and breathing, and apprehensiveness 
during these episodes.  His wife reported that the 
appellant's left hand shakes when he is nervous and that the 
appellant upsets easily, is anxious most of the time, and is 
contrary.  The appellant denied sleep or appetite problems.  
He has been married to his second wife for 56 years and last 
worked in 1974 as a welder.  He left his job because of 
degenerative arthritis of the hips and spine.

In February 1998, a personal hearing was conducted.  The 
appellant testified that he had headaches lasting 3 to 4 
days, and mood swings.  He reported that he could not 
tolerate noise, especially whistling, and some atmospheric 
conditions.  He noted that his daughter cuts his hair because 
his head hurts too much to visit a barber shop.

In February 1998, VA treatment records for the period of 
January 1996 to February 1998 were received.  These records 
note the presence of headaches, unchanged, and anxiety, 
controlled.  In May 1996, a comprehensive psychological 
evaluation was conducted.  The impression was of post 
traumatic headaches, with some symptoms characteristic of 
cluster headaches, such as, sharp, stabbing pain, lasting 
about 30 minutes, absent any other typical symptoms.  
Headaches were noted to worsen with anxiety and exposure to 
noise.  He denied significant symptoms of depression and 
declined to participate in a Stress Management and Relaxation 
Clinic or the Pain Management Group.  In July and October 
1996, the appellant was seen for anxiety and depression.  The 
appellant reported that his headache medication was not 
helping, although he later conceded that it did provide some 
pain relief.  Compliance with medication was encouraged.  In 
January and April 1997, the appellant was seen for complaints 
of anxiety and headaches.  Some restless sleep was noted 
along with poor concentration.  The appellant was able to 
joke and reported attendance at church.  He was oriented, his 
mood was good, and he was coherent.  Generalized anxiety 
disorder was assessed.  In June 1997, the appellant was seen 
for a routine appointment and denied any complaints.  Chronic 
anxiety disorder was assessed.  In September 1997, the 
appellant was seen for complaints of anxiety, irritability, 
and restlessness.  He was noted to upset easily, but maintain 
a good sense of humor.  Headaches were also noted.  The 
assessment was generalized anxiety disorder, chronic, and it 
was reported that he upset easily from noise and being around 
other people.  He was prescribed Serax as needed for anxiety.  
In December 1997, a mental hygiene clinic note reflects that 
the appellant had anxiety and decreased headaches; good 
spousal support was reported and it was noted that the 
appellant continued "to joke about most everything," and 
had a good mood.  The assessment was generalized anxiety 
disorder, chronic, in no acute distress.

In November 1998, a video conference hearing was conducted 
before the undersigned.  The appellant and his wife testified 
that the appellant received all of his medical treatment 
through the VA.  They argued that increased ratings were 
warranted because of the years of headache pain and the fact 
that he has retained shrapnel in his brain.  The appellant's 
headaches reportedly last anywhere from a few minutes to 10 
hours.  Medication was reported to effectively relieve the 
headache pain temporarily.  It was noted that the appellant 
did not require any assistance with the activities of daily 
living from his wife or another person, but that he was not 
as active as he had once been.

ANALYSIS

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The Board notes that, on November 7, 1996, new regulatory 
provisions regarding psychiatric disability became effective.  
The new schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.133 (formerly § 
4.132), Diagnostic Code 9424 (1998) (as revised, effective 
November 7, 1996 ).

Also, under diagnostic code 8100, the schedule provides a 
maximum 50 percent rating where there are headaches attacks 
that are completely prostrating and prolonged, productive of 
severe economic inadaptability.  38 C.F.R. § 3.124a, 
Diagnostic Code 8100 (1998).

Upon review of the medical evidence of record, coupled with 
the sworn testimony from two personal hearings, the Board 
finds that the criteria for a disability rating in excess of 
50 percent are not met.  The appellant's conversion reaction 
disorder is predominantly manifested by severe headaches 
occurring daily and lasting anywhere from a few minutes to 10 
hours according to the appellant's testimony in November 
1998.  We observe that VA treatment records for the period of 
January 1996 to February 1998 also show that the appellant 
experiences symptoms of anxiety, irritability and 
restlessness, for which he takes Serax as needed.  However, 
his mental status was consistently reported as oriented, 
without evidence of psychosis, or impairment of thought, 
judgment or insight.  The appellant was also consistently 
reported to have a good sense of humor, good spousal support, 
and to be in no acute distress.  His mood was described as 
good in December 1997 although he did experience some 
depression in middle and late 1996.  Medication reportedly 
did provide the appellant with some headache relief.  We 
observe that the appellant has never been hospitalization for 
his service-connected conversion reaction with headaches and 
anxiety, and he has specifically declined to participate in 
both the Stress Management and Relaxation Clinic and the Pain 
Management Group.  There is no evidence of near continuous 
panic affecting the appellant's ability to function 
independently or difficulty in adapting to stressful 
circumstances.  The appellant's spouse testified that the 
appellant tends to all of his daily needs.

The evidence of record does not establish, nor has the 
appellant argued in either his written statements or sworn 
testimony, that his conversion reaction with headaches and 
anxiety has resulted in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships.

Therefore, in view of the above, the Board finds that a 
rating in excess of 50 under the neuropsychiatric diagnostic 
provisions, is not warranted.  The Board notes that provision 
of 38 C.F.R. § 3.102 is not for application in this case as 
there is not an approximate balance of the positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.

Additionally, we note that an increased rating under the 
neurological provisions of the rating schedule is also not 
warranted.  The appellant is rated at the maximum schedular 
level for headache disability under diagnostic code 8100, and 
an increase in this rating may be given only through 
application of the extraschedular criteria as set out in 
38 C.F.R. § 3.321 (b).  However, the Board finds that 
application of the extraschedular provisions is not warranted 
as there is no evidence that the conversion reaction disorder 
with headaches and anxiety presents such an exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  We note that the record 
reflects that the appellant retired from his last job due to 
degenerative arthritis of the hips and spine.


ORDER

An increased rating is denied.


REMAND

The appellant last underwent a VA neurological examination 
for service-connected neuritis in March 1994.  A VA 
examination of the appellant's service-connected neuritis has 
not been conducted contemporaneous with his claim of 
increased disability.  The VA's duty to assist includes the 
duty develop pertinent facts by conducting a thorough medical 
examination.  See Littke v. Derwinski, 1 Vet.App. 90 (1990).

In view of the above, this case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA neurological examination to fully 
evaluate the service-connected neuritis.  
The claims folder must be reviewed prior 
to the examination.  All appropriate 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  
Specifically, the examiner should 
describe all impairment due to traumatic 
neuritis (first and second division, 
fifth cranial nerve, due to shell 
fragment wound and retained metallic 
foreign body at the intercranial floor of 
the right middle fossa), and 
express an opinion as to the severity of 
that nerve impairment.  A complete 
rationale for all opinions expressed must 
be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 
- 10 -





